On behalf of the people and Government of Nicaragua, 
Comrade President Daniel Ortega Saavedra and 
Comrade Rosario Murillo, I want to begin by paying 
tribute to the Commander of the revolution of our 
America and the Caribbean, leader of the free men and 
women of the world, Hugo Chávez Frías, who has left 
us a legacy of strength, hope and certainty of victory 
in defending the inalienable rights of humankind, such 
as sovereignty, justice, freedom, democracy, solidarity 
and peace.

On behalf of the people and the Government of 
reconciliation and national unity of Nicaragua, led 
by Comrade Daniel Ortega Saavedra, I congratulate 
you, Sir, on your election as President of the General 
Assembly at its sixty-eighth session. We are pleased 
that a representative of a brother country and member of 
the Bolivarian Alliance for the Peoples of Our America, 
Petrocaribe and the Community of Latin America and 
the Caribbean States will guide us in the activities of 
this important organ so that our efforts may contribute 
to the purposes and principles of the Charter of the 
United Nations, which must be implemented by the 
Organization.

The United Nations continues to require profound 
reform that cannot be delayed any longer. The position 
of some permanent members of the Security Council on 
the issue can no longer be an insurmountable obstacle. 
We continue to support the proposed reinvention of the 
United Nations proposed by our colleague Father Miguel 

d’Escoto Brockmann. The power of the Organization 
must rest completely with the General Assembly.

The economic and financial situation imposed by 
global capitalism continues to rapidly dismantle the 
welfare State in developed countries and seriously 
affects developing countries. Now more than ever, it 
becomes essential to establish a new global economic 
model that is sustainable, based on justice, solidarity, 
complementarity and committed to the defence of the 
Earth and the environment.

International democracy cannot exist without 
respect for international law. Nicaragua continues 
to demonstrate with reliable facts its adherence to 
international law and its respect for the principle of 
resolving our differences through dialogue, negotiation 
and recourse to international bodies such as the 
International Court of Justice to settle territorial and 
other types of disputes.

We welcome the central theme selected by you, 
Mr. President, for the Assembly’s sixty-eighth session, 
namely, “The post-2015 development agenda: setting 
the stage”. It is important, therefore, that we agree to 
launch an intergovernmental process for that new phase.

In Latin America and the Caribbean, we are 
deepening our political, economic, social and cultural 
integration process, all the while respecting our 
diversity and building unity. Our Community of Latin 
American and Caribbean States has been achieving a 
shared vision of social development, education, health, 
the environment, energy and financing, among other 
sectors. It is now preparing to work collectively on 
cooperation, nuclear disarmament, fighting corruption, 
agriculture, science and technology.

In the Bolivarian Alliance for the Peoples of Our 
America and in Petrocaribe, Nicaragua has found a 
model of integration to overcome poverty, hunger and 
inequality, while strengthening the Central American 
Integration System , the Mesoamerican Integration and 
Development Project and its economic and commercial 
relations with the international community and its 
organizations.

In this difficult context, Nicaragua continues 
to make progress. We have opted for a development 
model that produces results. Despite the difficulties 
and limitations, the Millennium Development Goals in 
Nicaragua are being realized in a tangible manner that 
demonstrates our Government’s respect and promotion 
of the human rights of its citizens and its deep ethical 
commitment to the common good.

The Food and Agriculture Organization of the 
United Nations has recognized our country’s remarkable 
progress to ensure the food security of our citizens and 
to reduce the prevalence of undernourishment.

Our Government guarantees the right to universal 
primary education. Major programmes are under 
way — the “battle for ninth grade”, the intercultural 
bilingual education programme, the inclusive education 
programme and the comprehensive school nutrition 
programme.

UN Women ranks Nicaragua among the leading 
countries in the world with the highest percentage 
of women in the executive, legislative and judicial 
branches. Today 42 per cent of the deputies in the 
National Assembly are women. Women hold 54 per cent 
of positions in the executive branch, 60 per cent in the 
judicial branch and 50 per cent in municipal councils. 
We established a Ministry of Women to promote gender 
equality and to empower women, while our laws ensure 
that women enjoy human rights.

Nicaragua received the Americas Award 
of the International Training Centre for Local 
Actors/Authorities (CIFAL) Atlanta and the United 
Nations Institute for Training and Research for 
achieving its goals in reducing maternal mortality and 
in recognition of the national strategy called Maternal 
Homes. In 2006 the national maternal mortality rate 
was 92.8 per 100,000 live births. In 2012 the rate was 
nearly half that, reduced to 50.9, and we continue 
fighting to reduce it further.

We continue our efforts to combat HIV/AIDS. 
Preventive measures are being disseminated and 
supportive care is provided to patients. In 2012 Nicaragua 
received recognition from the Pan American Health 
Organization for its contribution to the community 
vigilance programme against malaria. Campaigns are 
being developed to curb dengue fever, leptospirosis 
and influenza. We have successfully carried out the 
campaign “Live clean, live healthy, live a good life, live 
well”, which aims to clean and beautify communities, 
provide preventive health measures against epidemics 
and pandemics as well as to maintain a harmonious and 
respectful relationship with one another and with the 
environment.



All of those projects are made possible by the 
enormous efforts our people, who have made a social, 
economic and political model of dialogue, alliances and 
consensus, recognized by all. Our people’s inexhaustible 
capacity for hope and essential relationship with the 
Christian, socialist and solidarity model that we have 
built together, in which all sectors of the country 
participate, has meant that our people continue to move 
ahead while promoting peace, serenity and the full 
exercise of their rights.

Our defence of peace and international security 
remains unwavering. Similarly, we continue to fight 
against drug trafficking and the various manifestations 
of transnational organized crime. Our retaining-wall 
strategy produces positive results. We are committed at 
the regional level to implementing the Central American 
Security Strategy. It is urgent that the international 
community give more support through additional 
financial resources to the efforts and investment the 
Central American countries are making against those 
scourges. Despite its limitations, Nicaragua invests 
considerable resources from its budget to ensure an 
optimal environment for public safety. Its successes 
are internationally recognized, and Nicaragua is seen 
as one of the safest countries in Latin America and the 
Caribbean.

We are committed to the struggles of other peoples 
for their full independence and sovereignty. Therefore, 
we demand once again the immediate and unconditional 
termination of the economic, trade and financial 
embargo imposed against Cuba by the United States of 
America and the immediate and unconditional release 
of the Cuban patriots imprisoned in that country. The 
United States must also stop its arbitrary and capricious 
inclusion of that brother country in its unilateral list of 
State sponsors of terrorism.

We reiterate our full support for the legitimate 
rights of the Argentine Republic in the sovereignty 
dispute relating to the question of the Malvinas Islands.

We recognize and welcome the progress in 
the political process of the Bolivarian Republic of 
Venezuela and reject international campaigns aimed at 
weakening it.

We condemn, once again, the arbitrary conduct 
of the Government of the United States in preventing 
the aircraft of our colleague, Nicolás Maduro Moros, 
President of the Bolivarian Republic of Venezuela, from 
flying through Puerto Rico’s airspace. We condemn 
that act, as well as the refusal of the United States to 
grant visas to our Venezuelan brothers so that they 
could attend this General Assembly plenary.

We reiterate our support for the brotherly people 
of Puerto Rico in their struggle for self-determination, 
independence and social justice. Puerto Rico is one of 
the last colonial enclaves in our continent. Its brave 
people deserve our full support and solidarity in order 
to take their place within the United Nations and in our 
Community of Latin American and Caribbean States, 
thereby eliminating colonial situations from the region. 
We express our solidarity with comrade Oscar López 
Rivera and demand that he be freed immediately.

We express the hope that the peace process in 
Colombia will come to fruition, bringing peace and 
social progress to the people of that country.

We support the efforts being made to achieve lasting 
solutions to the conflicts in the Middle East and North 
Africa. Nicaragua continues to support a negotiated 
solution to the bloody conflict in Syria. The proposal 
of the Russian Federation to put an end to the war has 
received broad international support, including from 
countries that are members of the Security Council 
with the right of veto.

We reiterate our commitment to the cause of 
the Palestinian people in their struggle for self-
determination and their legitimate right to establish 
their own State. We consider the resumption of talks 
between Palestine and Israel to be a step in the right 
direction. The talks must be accompanied by the 
suspension of the construction of Israeli settlements in 
the occupied Palestinian territories.

We reiterate our solidarity with the struggle of the 
Polisario Front and the Sahrawi people, which this year 
marks its fortieth anniversary.

We welcome the fiftieth anniversary of the African 
Union under the banner of pan-Africanism and the 
African renaissance.

Furthermore, Nicaragua continues to support the 
just aspirations of the Republic of China on Taiwan 
for greater participation in the various bodies and 
specialized agencies of the United Nations.

Much has been said and heard in recent days about 
the Grand Canal of Nicaragua. With that project, 
our Government intends to take advantage of the 
unprecedented transformation in global maritime trade 



that has taken place in the first decade of the twenty-
first century. Maritime trade is expected to continue 
to grow, particularly between Asia and the Americas, 
and our project is designed to complement the Panama 
Canal expansion. We are planning a canal for peace, for 
the development of all peoples, constructed with a sense 
of responsibility as a world heritage site — a canal open 
to international investment in a reliable and transparent 
fashion, a canal that is the fulfilment of the dreams of 
the General of Free Men, Augusto C. Sandino, and of 
the people of Nicaragua, for their greater progress.

Climate change continues to be a grave problem. 
“Our environmental, economic, political, social, and 
spiritual challenges are interconnected”, states the 
Earth Charter. In that statement lies the essence of 
our vision and our duty — to save Earth’s vitality and 
ourselves as the human race.
